Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21,23-40 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,222,792 (Kai) in further view of US Patent 8,899,068 B2 (Jung).
With respect to claim 21,  Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) defining an opening; a liner (330) positioned inside the opening of the wrapper and defining a temperature- controlled compartment, wherein an insulated cavity (at 310, Fig.22) is defined by the wrapper and the liner; a trim breaker (312 and 329, Fig.20, Fig.21, Fig.22) coupled to the wrapper and the liner; a first hinge bracket (102A/102B, Fig.21) positioned outwardly of the trim breaker; an encapsulation member (350, Fig.21) disposed rearwardly of the trim breaker (312 and 329, Fig.21, Fig.22) and defining an encapsulation cavity (inwardly recessed middle portion Fig.21 or holes at 351, Fig.21); and a first hinge support (360, Fig.21) having a first section (at 360) positioned along a second hinge support (390) and a second section (362, Fig.21) extending rearwardly from the first section, wherein the first hinge bracket (102A/102B) is coupled to the first (360) and second hinge supports (390).  With respect to claim 21, Kai doesn’t explicitly teach the insulated cavity is vacuum insulated. Kai doesn’t disclose the insulation is a vacuum insulation. Jung shows a vacuum insulated cavity (“vacuum space 130”, Fig.4) defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation such that it is a vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claims 23, the combination (Kai) teaches wherein the trim breaker (312 and 329) defines one or more trim breaker cavities (329A, Fig.20), the one or more trim breaker cavities (329A) positioned laterally inward from the encapsulation cavity (at 351, Fig.21, at 350 Fig.21).  
With respect to claim 24, the combination (Kai) teaches a door (1, Fig.10) having a mounting block (4A) thereon; and a hinge pin (2A/2B) positioned between the first hinge bracket (102A) and the mounting block (4A).  
With respect to claim 25, the combination (Kai) teaches wherein the first hinge support (360) is coupled to an inner surface of the second hinge support (390, at the U-shaped cavities at 351 in Fig.22).  
With respect to claim 27, the combination (Kai) teaches further comprising: a second hinge bracket (102B) positioned on an opposing side of the temperature-controlled compartment, the second hinge bracket (102B) operably coupled with an externally positioned brace (4B).  
With respect to claim 21, alternatively, the combination (Kai) teaches the trim breaker is (360), the first hinge bracket (102A/102B), encapsulation number (312 and 329) with encapsulation cavity (329A), first hinge support (350) having a first section and second section, second hinge support (390). 
With respect to claim 26, the combination (Kai) teaches wherein the first hinge bracket (102A) is positioned in a vertically intermediate position along the trim breaker (360).  
With respect to claim 21, alternatively, the combination (Kai) teaches the trim breaker is (312, Fig.18), the first hinge bracket (102A/102B), encapsulation number (314) with encapsulation cavity (holes on 314, Fig.18), first hinge support (305) having a first section (front section) and second section (rear section, Fig.18), second hinge support (360). 
With respect to claim 27, the combination (Kai) teaches further comprising a second hinge bracket (102B when first hinge bracket is 102A), positioned on an opposing side of the temperature-controlled compartment, the second hinge bracket (102B) operably coupled with an externally positioned brace (other 305). 
With respect to claim 28, the combination (Kai) teaches wherein the brace (305 at 102B) is fixed to a plate (314 of 102B) , the plate (314) extending laterally across an exterior portion of the wrapper (320, Fig.19).
With respect to claim 29,  Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330), a trim breaker (312 and 329, Fig.20, Fig.21, Fig.22) coupled to the wrapper and the liner, wherein an insulation cavity (at 310, Fig.22) is defined by the wrapper, the liner and the trim breaker; an encapsulation member (350, Fig.21) positioned rearwardly of the trim breaker (312 and 329, Fig.21, Fig.22) and defining an encapsulation cavity (inwardly recessed middle portion Fig.21 or holes at 351, Fig.21) that is separated from the insulation cavity; and a first hinge support (360, Fig.21) positioned laterally outward of a second hinge support (390), the first and second hinge supports (360, 390) each coupled with a hinge bracket (102A/102B). With respect to claim 29, Kai doesn’t disclose the insulation is a vacuum insulation. Jung shows a vacuum insulated cavity (“vacuum space 130”) between and defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation such that it is a vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 30, the combination (Kai) wherein the first hinge support (360) is coupled to an inner surface of the second hinge support (390, at the U-shaped cavities at 351 in Fig.22) and the hinge bracket is positioned proximate an opposing, outer side of the second hinge support. 
With respect to claims 31, 32, and 33, the combination (Kai) further comprising: a door (1, Fig.10) having a mounting block (4A) thereon; and a hinge assembly/pin (2A/2B) positioned between the hinge bracket (102A) and the mounting block (4A).  
With respect to claim 34, the combination (Kai) wherein the trim breaker (312 and 329) defines one or more trim breaker cavities (329A, Fig.20), the one or more trim breaker cavities (329A) positioned laterally inward from the encapsulation cavity (at 351, Fig.21, at 350 Fig.21).  
With respect to claim 29, alternatively, the combination (Kai) teaches the trim breaker is (312, Fig.18), the first hinge bracket (102A/102B), encapsulation number (314) with encapsulation cavity (holes on 314, Fig.18), first hinge support (305) and second hinge support (360). 
With respect to claim 30, the combination shows (Kai) wherein the first hinge support (305, Fig.18) is operably coupled to the second hinge support (360) on an inner surface of the second hinge support (Fig.19) and the hinge bracket (102A/102B) is positioned proximate an opposing outer side of the second hinge support (360).
With respect to claim 35, Kai shows a cabinet structure, comprising: a wrapper (321, 322, 323, 324, Fig.20) spaced apart from a liner (330); a trim breaker (312 and 329) coupled to the wrapper and the liner, wherein an insulation cavity (at 310, Fig.22) is defined by the wrapper, the liner, and the trim breaker; and a hinge bracket (102A) having at least one fastener (at 310, Fig.21/ 2B, Fig.21) inserted therethrough (Fig.21), the fastener positioned externally from the insulation cavity (Fig.22/23).  With respect to claim 35, Kai doesn’t explicitly teach the insulated cavity is vacuum insulated. Jung shows a vacuum insulated cavity (“vacuum space 130”) is defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation such that it is a vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 36, the combination (Kai) teaches a first hinge support (360, Fig.21) positioned laterally outward of a second hinge support (390), the first and second hinge supports each coupled with the hinge bracket (102A) proximate the trim breaker. 
With respect to claim 37, the combination (Kai) teaches wherein the hinge bracket (102A/102B) is operably coupled with a brace (360), the brace (360) extending forwardly of a portion of the wrapper (Fig.22).  
With respect to claim 38, alternatively, the combination (Kai) teaches the trim breaker is 350, the brace is 360,  wherein the brace (360) is operably coupled with a plate (329, Fig.22), the plate (329) extending laterally along a top or bottom portion of the wrapper (Fig.20).  
With respect to claim 39, the combination (Kai) teaches the brace is (360) wherein the brace defines a base surface (grooved surface that accepts fasteners 310, Fig.21), two opposing side surfaces (opposite sides of the grooved portion) and a front surface (bottom/top surface of the grooved portion), the two opposing side surfaces and front surface extending perpendicularly from the base surface (Fig.21, Fig.22).  Alternatively, the brace is 390, Fig.21, the brace defines a base surface (top/bottom surface); two opposing side surfaces (side edges of block 390), a front surface (front side of 390), the side surfaces and the front surface being perpendicular to the base surface (Fig.21)
With respect to claim 40, the combination (Kai) teaches wherein the first and second hinge supports (360, 390) include a common fastener (351, Fig.22) extending therethrough.
With respect to claim 35, alternatively Kai shows a cabinet structure, comprising: a wrapper (320, Fig.17) spaced apart from a liner (330); a trim breaker (306, Fig.16) coupled to the wrapper and the liner (Fig.17), wherein an insulation cavity (Fig.17, not labeled) is defined by the wrapper, the liner, and the trim breaker (Fig.17); and a hinge bracket (102A) having at least one fastener (at 310, Fig.16/ 2A, Fig.16) inserted therethrough (Fig.16), the fastener positioned externally from the insulation cavity (Fig.16, Fig.17).  With respect to claim 35, Kai doesn’t explicitly teach the insulated cavity is vacuum insulated. Jung shows a vacuum insulated cavity (“vacuum space 130”) is defined by a wrapper (120, Fig.2) and a liner (110). It would have been obvious to one having ordinary skill in the art to modify the insulation such that it is a vacuum insulated cavity, such as taught by Jung, in order to enhance a heat insulating function.
With respect to claim 36, the combination (Kai) teaches a first hinge support (360, Fig.16) positioned laterally outward of a second hinge support (305), the first and second hinge supports each coupled with the hinge bracket (102A) proximate the trim breaker. 
With respect to claim 37, the combination (Kai) teaches wherein the hinge bracket (102A/102B) is operably coupled with a brace (360), the brace (360) extending forwardly of a portion of the wrapper (Fig.17).  With respect to claim 39, the combination (Kai) teaches the brace is (360) wherein the brace defines a base surface (grooved surface that accepts fasteners 310, Fig.16), two opposing side surfaces (opposite sides of the grooved portion) and a front surface (bottom/top surface of the grooved portion), the two opposing side surfaces and front surface extending perpendicularly from the base surface (Fig.16).  
With respect to claim 38, alternatively the brace is 305, wherein the brace (305) is operably coupled with a plate (360), the plate (360) extending laterally along a top or bottom portion of the wrapper (Fig.16, Fig.17).  
With respect to claim 40, the combination (Kai) teaches wherein the first and second hinge supports (360, 305) include a common fastener (310, Fig.16) extending therethrough.
Allowable Subject Matter
3.	Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
4.	Applicant's arguments filed 2/4/2022 have been fully considered but they are not persuasive. With respect to the claims, applicant argued that Kai fails to disclose a trim breaker coupled to the wrapper and the liner and that 312 and 329 of Kai are steel plates and fixing plates and do not constitute a trim breaker since a trim breaker as understood by a person of ordinary skill in the art is to interconnect and seal the outer wrapper to the inner liner. The examiner takes the position that trim breakers are known to provide reinforcement and connection between a wrapper and a liner and the vertical reinforcing plate 312 and the fixing plate 329 interconnect the wrapper (each side 323 of the wrapper) to the inner liner (330, Fig.20). Plate 312 is vertically fixed to the wrapper and plate 329 is fixed to the plate 312 via screws and inserted into openings 334, Fig.20 of the inner liner 330 to interconnect the wrapper and the liner and the space between the wrapper, the liner and the plates 312 and 329 is filled with insulation material 310 (Fig.22).  Thus, 312 and 329 are equivalent to a trim breaker. Furthermore, applicant argued that the adiabatic material 390 is not a hinge support. Applicant fails to provide adequate structure to further distinguish applicant’s hinge support from that of the prior art. The claims do not further disclose the structure of the hinge support. As long as an element acts as a support to a hinge structure then it meets the limitation of a hinge support. In this instant case, element 390 is disposed between plates 350 and 360. The center plate 360 is fixed to the reinforcing plate 350 through material 390 via screws 351 and center plate 360 secures to the hinge (2A/2B) thereon and thus all three members 350, 390 and 360, Fig.21 collectively support the hinge 2A/2B on the refrigerator. 
	Applicant’s arguments regarding Jang have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637